Bell, J.,
dissenting. I respectfully differ with my colleagues in the construction of the decision of the Supreme Court in City of Tallapoosa v. Brock, 138 Ga. 622 (2). I think that the ruling in that case had reference not only to the sufficiency of the presentation, but also to the form of the claim, and that it is controlling upon the proposition that the writings in this case did not constitute such a “claim” as the law requires to be presented. I am therefore of the opinion that the nonsuit was proper.